
	
		IV
		112th CONGRESS
		2d Session
		H. CON. RES. 126
		IN THE HOUSE OF REPRESENTATIVES
		
			May 25, 2012
			Mr. Schweikert
			 submitted the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that a
		  commemorative postage stamp should be issued honoring Bil
		  Keane.
	
	
		Whereas Bil Keane’s first Family Circus
			 cartoon appeared in nineteen newspapers on February 29, 1960;
		Whereas Family Circus chronicled the
			 lighter and heartfelt moments of family life for over 50 years;
		Whereas Family Circus is the most widely
			 read syndicated panel, appearing in over 1,500 papers around the globe;
		Whereas Bil Keane was an active member of the Phoenix,
			 Arizona, community; and
		Whereas Bil Keane passed away from heart failure on
			 November 8, 2011, at the age of 89: Now, therefore, be it
		
	
		That it is the Sense of Congress
			 that—
			(1)a
			 commemorative postage stamp should be issued by the United States Postal
			 Service honoring Bil Keane; and
			(2)the Citizens’
			 Stamp Advisory Committee should recommend to the Postmaster General that such a
			 stamp be issued.
			
